DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4, 6-7, 9-12, 14-15, 17-20, and 22-23 are rejected under 35 U.S.C. 103(a) as being unpatentable over Berkowitz et al. (US. Pub. 20120265744, hereinafter “Berkowitz”) in view of Grossman (US Pub. 20130254290).

Regarding claim 1, Berkowitz discloses a method for recalling news based on artificial intelligence, wherein the method comprises: 
building an index repository according to candidate news, the index repository including M search trees, M being a positive integer, each search tree being a complete binary tree including at least two layers, each non-leaf node in each search tree corresponding to a semantic index vector, each piece of candidate news corresponding to a leaf node in each search tree; 
when news needs to be recommended to a user, generating the user's semantic index vector according to the user's interest tag; with respect to each search tree, respectively according to semantic 
Berkowitz does not explicitly disclose candidate news, but Grossman discloses a candidate news (Grossman, ¶ [0028]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Grossman into Berkowitz to help a user not miss anything as they quickly and efficiently discover and prioritize news stories/articles. Additionally, it helps people understand the news they are consuming, so they can be empowered to make a difference in the world, however they want to (Grossman, ¶ [0028]).

Regarding claim 2, Berkowitz in view of Grossman discloses the method according to claim 1, wherein the building an index repository according to candidate news comprises: generating a semantic index vector of each piece of candidate news according to a tag of each piece of candidate news; building the index repository according to semantic index vectors of all candidate news (Grossman, ¶ [0028]).

Regarding claim 3, Berkowitz in view of Grossman discloses the method according to claim 2, wherein the generating a semantic index vector of each piece of candidate news according to a tag of each piece of candidate news comprises: inputting tags of the candidate news into a first semantic index vector generating model obtained by pre-training, to obtain the semantic index vectors of the candidate news; the generating a user's semantic index vector according to the user's interest tag comprises (user navigates down the branches of a tree, the system displays information indicating how specific the (Grossman, ¶ [0028]).

Regarding claim 4, Berkowitz in view of Grossman discloses the method according to claim 2, wherein the building the index repository according to semantic index vectors of all candidate news comprises: building M search trees, each search tree being a complete binary tree including at least two layers, each non-leaf node in each search tree corresponding to a semantic index vector; performing the following processing with respect to each piece of candidate news (Grossman, ¶ [0028]): with respect to each search tree, respectively according to semantic index vectors corresponding to non-leaf nodes therein and semantic index vectors of the candidate news, determining a path from a first layer of non-leaf nodes to a leaf node, and regarding the candidate news as candidate news corresponding to the leaf node on the path.

Regarding claim 6, Berkowitz in view of Grossman discloses the method according to claim 1, wherein the each non-leaf node in each search tree corresponding to a semantic index vector comprises: each non-leaf node in each search tree corresponds to a randomly-generated semantic index vector (Berkowitz, p. 6; The picture in FIG. 4 shows the initial window from which searches are initiated. Note that the first word in a search is referred to as the `root`, as it is the root of the semantic tree. Users are encouraged (but not required) to create search paths that go from most general at the root to most specific as they extend out from the root).

Regarding claim 7, Berkowitz in view of Grossman discloses the method according to claim 1, wherein the step of, according to semantic index vectors corresponding to non-leaf nodes therein and the user's semantic index vector, determining a path from a first layer of non-leaf nodes to a leaf node, and regarding candidate news corresponding to the leaf node on the path as a recall result comprises: regarding a first layer of non-leaf nodes in the search tree as a start of a path, and regarding the first layer of non-leaf nodes as to-be-processed non-leaf nodes, and performing the following predetermined processing: performing linear projection for the user's semantic index vector and semantic index vectors corresponding to the to-be-processed non-leaf nodes, selecting a node from next layer of nodes of the to-be-processed non-leaf nodes according to a projection result, and adding the node into the path (Berkowitz, p. 6; The picture in FIG. 4 shows the initial window from which searches are initiated. Note that the first word in a search is referred to as the `root`, as it is the root of the semantic tree. Users are encouraged (but not required) to create search paths that go from most general at the root to most specific as they extend out from the root); when the selected node is a non-leaf node, regarding the selected non-leaf node as the to-be-processed non-leaf node, and repeatedly performing the predetermined processing; when the selected node is a leaf node, regarding candidate news (Grossman, ¶ [0028]) corresponding to the leaf node as a recall result.

Regarding claims 9-12, 14-15, 17-20, and 22-23, see discussion of claims 1-4 and 6-7 for the same reason of rejection.
Claim Objections
Claims 5, 8, 13, 16, 21, and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Legrand et al. (US Pub. 2017/0091319).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUANKHANH D PHAN whose telephone number is (571)270-3047.  The examiner can normally be reached on Mon-Fri, 10:00am-18:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 or 571-272-1000.
/TUANKHANH D PHAN/               Examiner, Art Unit 2154